 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, I find that the Employer is engaged in commerce as defined in theAct and that it would effectuate the policies of the Act to assert juris-diction herein.THE GREENWICHGAS COMPANY AND FUELS,INCORPORATEDandNORMASCOTT, PETITIONERandLOCAL 380, UTILITY WORKERS UNION OFAMERICA, CIO.Case No. 2-RD-206. October 26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. Geller, hearing officer.'The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Greenwich Gas Company, a local public utility, is engaged inthe distribution of natural gas and the sale of gas appliances and ofservices in Greenwich, Connecticut.During the past year, the Em-ployer's direct and indirect purchases outside the State consisted ofappliances valued at $105,000 and natural gas valued at $128,000, atotal of $233,000.During this same time, the total dollar volume ofthe Employer's business was approximately $952,000, of which lessthan 1 percent reflects sales to customers located outside the State.Within the State, the Employer made sales amounting to $67,000 toThe Conde Nast Publications, Inc.; $2,800 to Arnold Bakers; $8,000to Homelite Corp. ; $3,900 to Electrolux Corp. ; and $515 to New HavenRailroad.Fuels, Incorporated, a wholly owned subsidiary of TheGreenwich Gas Company, is engaged in the distribution of bottled gasand the sale of gas appliances in Connecticut. Its total purchases forthe past year amounted to $12,000. Its sales for the period exceeded$30,000, of which less than 5 percent was, made out of the State.It has been the consistent position of the Board that it better effec-tuates the purposes of the Act, and promotes the prompt handling ofmajor cases, not to exercise its jurisdiction to the fullest extent pos-sible under the authority delegated to it by Congress, but to limit thatexercise to enterprises whose operations have, or at which labor dis-putes would have a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience upto that time.iFuels, Incorporated, waived notice of hearingThe petition and other formal paperswere amended to show Fuels, Incorporated, as an Employer involved.110 NLRB No. 91. THE GREENWICH GAS COMPANY AND FUELS, INC.565Among the standards adopted in 1950 was the so-called "publicutility and transit systems" yardstick.2Pursuant to this standard,the Board asserted jurisdiction over local public utility and transitsystems irrespective of their size or the possible effect upon interstatecommerce.Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experiencesince their adoption and also in the light of changing economic condi-tions.Based upon that study and reappraisal, it is our consideredjudgment that the jurisdictional standard established by theLocalTransit Linesdecision should be revised in order to better attain theBoard's long-established policy of limiting the exercise of its juris-diction to enterprises whose operations have, or at which labor dis-putes would have, a pronounced impact upon the flow of interstatecommerce.We have determined that in future cases the Board will assert juris-diction over local public utility and transit systems affecting com-merce whose gross value of business is $3,000,000 or more per annum .1Since the Employer's operations do not meet the Board's newlyadopted jurisdictional standard as announced herein, we find that itwill not effectuate the purposes of the Act to assert jurisdiction overthe Employer in this case, and shall dismiss the instant petition.By juxtaposing an allegation, that data compiled by the Board es-tablishes that the new jurisdictional standard being adopted todaywill eliminate from 50 to 60 percent of the public utility cases previ-ously entertained by the Board, with a fact, that over 560,000 em-ployees work for public utilities and an additional 134,000 employeesare employed by local transit systems, our dissenting colleagues seekto create the impression that our jurisdictional change will cause amass exclusionof utility and transit employees from the protectionof the Act.Even if one were to assumearguendothe validity of theallegation, and it is substantially in doubt because, as explained morefully in our opinion in theBreeding Transfercase,4 our dissentingcolleagues have misinterpreted and improperly applied the data re-ferred to above, the impression sought to be created is a distortion ofthe facts.The Bureau of Old Age and Survivors' Insurance (OASI)reports, from a study covering the year 1947, that in the categories"utilities : electric and gas" and "local utilities and local public serv-ices, not elsewhere classified," that elimination of the 50 percent ofthe units at the lowest end of the size scale would result in eliminationof only 4.4 percent of the total employees.As to "local railways and8W U. King, d/b/a Local Transit Lines,91 NLRB 6233 To the extent that W.CKing, d/b/a Local Transit Lines,supra,and cases relyingthereon are inconsistent with our decision herein, those cases are overruled.4 Breeding Transfer Company,110 NLRB 493 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDbus lines," elimination of the first 50 percent of the units would cut offbut 2.2 percent of the total employees.Thus viewed, our new juris-dictional standard is well calculated to promote the Board's long-established policy of limiting its jurisdiction to enterprises having apronounced impact upon commerce without making any unwarrantedinroad upon the Act's protection of utility and transit employees.[The Board dismissed the petition.]MEMBERS MURDocK and PETERSON, dissenting :We cannot agree with the Board's refusal to assert jurisdictionherein nor can we concur in the establishment of a new standard deny-ing such jurisdiction over public utilities whose gross volume of busi-ness is less than $3,000,000 per annum .1This severe recision of juris-diction is one of a number of like restrictions announced by a majorityof the Board in press releases on July 1 and 15. In our separate opin-ions inBreeding Transfer Company,110 NLRB 493, we set forthin detail our basic positions and points of difference with these newjurisdictional standards.The force of these objections is illustratedby the instant case. In view of the detailed statement of our views intheBreeding Transfercase, we shall here confine ourselves to an anal-ysis of the special effect of the new standard concerning jurisdictionover public utilities.The majority decision abruptly finds that any public utility, suchas the Employer herein, which has less than $3,000,000 in gross annualreceipts, is not an enterprise over which it would effectuate the poli-cies of the Act to assert jurisdiction.Here, as in the other decisionsexplicating the new standards, the majority opinion is strangely silentas to the grounds or preliminary findings which support this novelconclusion; a conclusion, as we shall see, in flat conflict with 19 yearsof Board experience.We are informed only that the majority deter-mination as to these utility firms with less than $3,000,000 gross an-nual receipts is based upon "a study and reappraisal" of the jurisdic-tional standards announced in 1950.The majority leaves their dis-senting colleagues, employers, labor organizations, the courts, andthe public in general completely in the dark as to what the results ofthat "study and reappraisal" were, and what considerations dictateand require this new and highly restrictive standard.As it is clear,from data compiled by the Board prior to announcement of the $3,000,-000 standard, that such a standard would eliminate from 50 to 60 per-cent of the public utility cases previously entertained by the Board,we believe that the establishment of such a restrictive standard merits5We shall reserve for a public transit case a discussion of our disagreement withthe same standard for public transit systems which is also announced in the majoritydecision THE GREENWICHGAS CODIPANY AND FUELS, INC.567detailed examination.Such an examination, we submit, shows con-clusively that the $3,000,000 formula is without support in either factor law.It is first pertinent to examine whether or not therefusal to assertjurisdiction over the public utilities eliminated by thenew rule is animplementation, in any manner, of the congressional intent found inthe statute we administer.While we have dealt with this question ona broader scale in our opinions in theBreeding Transfercase, the in-stant decision is worth some additional attention in that it clearlyhighlights the issue. It is presumed that our colleagues are familiarwith the fact that the record of the enactment of the 1935 Act and itsamendments in 1947 does not disclose any intent on the part of Con-gressto exclude any public utilities from the jurisdiction of the Boardno matter what their gross receipts happen to be. On the contrary, in1947, the Congress specifically defeated an attempt to exclude publicutilities from the coverage of the Act; the same action which, in sub-stantial part, is being accomplished today in derogation of the con-gressional intent and the mandate of the Act.6Moreover, the words of the Supreme Court used in striking down aState statutein a caseinvolving a Milwaukee local transit companyon the grounds that Congress preempted the field with the NationalLabor Relations Act, reveal in sharp relief the untenable position ofour colleagues :The utility companies, the State of Wisconsin and other statesasamicistressthe importance of gas and transit service to thelocal community and urge that predominantlylocal problems arebest left to local governmental authority for solution. . . In ourview these questions are for legislative determination and havebeen resolved by Congress adversely to respondents.When it amended the Federal Act in 1947, Congress was notonly cognizant of the policy questions that have been argued be-fore us in thesecases,but, it was also well aware of the problemsin balancing state-federal relationships which its 1935legisla-tion had raised.The legislative history of the 1947 Actrefers tothe decision of this Courtin Bethlehem Steel Co. v. New YorkLabor Board,330 U. S. 767 (1947), and, in its handling of theproblems presented by that case, Congress demonstrated that itknew how to cede jurisdiction to the states [citing Section 10 (a) ].6As noted by the Supieme Court, inAmalgamatedAssociationof Street Electric Rail-way Motor Coach Employeesof America,Division998,at at. v.ti vsconsxn EmploymentRelations Board,340 U. S 383 at 391, 392 "No distinction between publicutilities andnational manufacturing organizationshas been drawn in the administration of the Fed--eralAct, and,when separate treatment for public utilities was urged upon Congress in1947, the suggested differentiation was expressly rejectedCreation of a special classi-fication for public utilities is for Congress, not for this Court"(Emphasissupplied ] 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress knew full well that its labor legislation "preempts thefield that the act covers insofar as commerce within the meaningof the act is concerned," and demonstrated its ability to spell outwith particularity those areas in which it desired state regulationto be operative.This Court, in the exercise of its judicial func-tion, must take the comprehensive and valid federal legislation asenacted and declare invalid state regulation which impinges onthat legislation?Unlike some of the new standards created to restrict the Board'sjurisdiction, the $3,000,000 formula has at least the virtue of simplicity.The question, however, is whether or not this dollar cutoff figure bearsany reasonable relationship or correlation to the actual impact uponcommerce of the public utilities concerned.For this formula is exclu-sive and under no circumstances, apparently, will our colleagues assertjurisdiction over a public utility which does not meet this arbitrarylevel of gross receipts.So far as appears from the majority opinionthe selection of this figure is based upon no other consideration thanthe fact that it is a large round number which will be effective in thisarea of industry to divest the Board of much of its jurisdiction in aidof the majority's general objective of reallocating authority betweenthe Federal and State Governments.At best, it would seem to bepredicated upon an undocumented assumption that large utilities interms of gross receipts have an impact upon interstate commerce whilesmaller utilities do not.The fallacy in any such assumption is readilyapparent from a glance at available Government statistics concern-ing the utility industry.Over 66 percent of all electric power pro-duced in this country in 1952 was sold to industrial and commercialconsumers.The more than 3 billions of dollars of receipts originat-ing from such sales, moreover, were almost equally shared by smalland large light and power companies." This fact plainly invalidatesany test of the effect of a utility's operations upon commerce expressedsolely in terms of the size of a company's annual gross revenue.Al-most 40 percent of the revenues of the gas utility industry are derivedfrom sales to industrial and commercial consumers despite the wide-spread use of such fuel by residential consumers.'The 1 billion dol-lars in value of gas sales to industry and commerce by the gas utilitiesstrongly indicate the importance to industry of the service thus fur-nished and the impact of labor disputes affecting such service. Inturn, the utility industries are heavily dependent upon industrial con-sumption, for, as numerous writers and economists have observed,"the very nature of the industry has dictated that this business be7Ibsd.,pp. 397-3988 StatisticalAbstractof the United States, 1953,U. S Department of Commerce,Bureauof the Census, p 519.9 Ibtd , p523. THE GREENWICH GAS COMPANY AND FUELS, INC.569developed" for reasons pertaining to peak load problems and operatingeconomy.l0It may also be noted that a yardstick which purports to test the ef-fect of a utility's operations on interstate commerce solely in terms ofthe size of its gross revenue is likewise defective for other reasons.Thus, a $3,000,000 utility may generate all its power and sell all itsproduct within one State or even one large city, and have neither out-of-State inflow or outflow.A $2,000,000 utility, which by majorityfiat has no substantial effect on commerce, however, may bring a sub-stantial part of its power across a State line and may sell across Statelines, clearly having a far greater impact on commerce in terms of itsinflow and outflow. Furthermore, it is obvious that there will bemany small industrial cities throughout the land whose manufacturersare dependent for power upon utilities with gross revenues of less than$3,000,000 and whose shipment of goods in commerce could be stoppedby a cessation of power. Is the effect upon the commerce of industrieswhich are dependent on power of a cessation of such power any differ-ent because they happen to be located in a community whose utilityhas only $1,000,000 in gross revenue rather than $3,000,000?More-over, the gross receipts standard will result in taking jurisdictionof some utilities all of whose customers are residential rather than in-dustrial," while denying jurisdiction over many utilities which havesubstantial number of industrial customers dependent upon power toproduce goods for interstate commerce.A standard which is pro-ductive of such paradoxical results is obviously not a proper yardstickby which to measure impact on interstate commerce.It should also be noted that it is not an inconsiderable portion of theNation's economy that is affected by a slash in jurisdiction which willeliminate 50-60 percent of the Board's utility cases.Over 560,000employees work for public utilities, excluding telephone, telegraph,and transportation firms.An additional 134,000 employees are em-ployed by local railway and bus lines.12The relationship betweenthese employees and their public utility employers is not one which isinsulated from unfair labor practices and work stoppages.On thecontrary, industrial disputes occur in this area and, when they occur,have an immediate impact upon commerce.And unless there has beena radical change in recent years, this would appear to be one of theindustries where the need for the protections of the Act and collec-tive bargaining is greatest.It has been pointed out that:"iiPublic Utilities Industries,Wilson,Herring and Eutsler, 1st Edition ; Economics ofPublic Utilities,Troxel11E. gBi ooklyn Borough Gab Company,110 NLRB 18, where the utility met the$3,000,000 gross receipts test,but whose customers are residential users12 Statistical Abstract of the United States,1953, U.S.Department of Commerce, Bureauof the Census, p 19013Encyclopedia of the Social Sciences,Vol XII(McMillan) p. 683 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDUtility legislation grants no power to commissions to regulatelabor conditions.There is an obligation imposed upon utilitymanagements to render adequate and continuous service, whichmakes stoppages because of labor disputes of immediate and di-rect concern to the public.Despite this situation the fixing ofwages, hours and other conditions of labor has been left entirelyto managements, which are uniformly hostile to organized labor.Work in public utilities is highly specialized, whether in produc-tion,where machinery dominates entirely, or in distribution,where there is a union of machine techniques and personal service.This specialization limits the opportunities for employment be-cause of the utilities' monopolistic character and renders compe-tition in the labor market favorable to the employers.From all standpoints, accordingly, the Board's mandate to protectcommerce from the impact of labor disputes has particular force andimportance in the field of public utilities.The only answer offered by the majority opinion to all of this isthat their standard will not result in a "mass exclusion" of employeesbut only in the exclusion of a small portion of the employees in thepublic utility field.As in theBreeding Transferopinion, this conten-tion is based upon a misapplication of OASI statistics based on theemployment in an entire industry to a percentage of cases before theBoard.As a matter of fact, from data supplied by the Federal PowerCommission, for example, it can be ascertained that some 79 percentof the total number of electric utility companies in the Nation willfall outside the $3,000,000 requirement.The defense offered by the majority, however, is interesting becauseof its clear implication.Apparently our colleagues believe that anycut in jurisdiction is permissible if the firms excluded by their stand-ard in their view employ less than 10 percent of the employees in agiven industry.That premise has previously been unknown in eitherlaw or policy. It is directly contrary to the precise instruction of Con-gress that "the rights of employees should not be denied because of thesize of the plant in which they work." Furthermore, it has no rele-vance whatsoever to the essential question upon which, according tothe Act, the assertion of jurisdiction must be decided, i. e., the effectof a work stoppage at a given enterprise upon the free flow of com-merce.The fact that a given utility may have only 50 employeessimply cannot be an indication of the importance of that utility'soperations to the industries it serves or any fair guage of the impactupon commerce which would ensue from a work stoppage in thatutility.As the Board well knows, due to the highly automatic charac-teristics of much of the operations of these utilities, they are frequentlyable to supply their vital services with limited personnel.Thus, theessential fact remains : even if, as say the majority, only a compara- THE GREENWICHGAS COMPANY AND FUELS, INC.571tivelysmall portionof the employment of the utilityindustry isaffected by the exclusionof anadmittedly very high portion of theutility firms, thisis still nocriterion by which to judge thetremendousimpact cessationof operation by the excluded firms would have uponcommerce.The instant case itself illustrates the inherent fallacy upon whichboth the $3,000,000 formula and the majority theory is based.The Employer, in this case, is engaged in the distributionand saleof natural gas inGreenwich, Connecticut.It alsosells andservicesgas appliancesin that area.The Employer's total receipts for thepast year total approximately $952,000, a figure which, according tothe theory of the majority, proves that the Employer's operations hadan insubstantial impact upon commerce.But-ignoring for the mo-ment this simple and arbitrary approach-what was the actual impactof the Employer's operations upon commerce?The population of Greenwich is slightly more than 40,000 personsaccording to the 1950 census, and, despite the fact that it is chieflyknown as a high-class residential suburb of New York City,a numberof manufacturingplants arelocated there.During the past year, theEmployer furnished gas valued at $67,000 to Conde-Nast Publica-tions, Inc., a publishing firm whose executive offices and printing plantare inGreenwich, with some 2,200 employees and over $23,000,000 inyearly receipts derived from the printing, sale, and distribution of na-tional knownmagazines.14Thesemagazines,including Vogue, Na-tionsBusiness,and the New Yorker magazine, contain a substantialamount of national advertising and are distributed throughout thecountry.The Employer likewise furnished gas valued at $3,900 tothe Electrolux Corporation, which employs more than 3,600 employeesand which producesmillionsof dollars of nationally distributed ap-pliancesas wellas small precisionelectrical equipment for defensework 15The Employer also makes naturalgas salesto the New HavenRailroad as well as a number of other firms engaged in interstatecommerce.There is no question, accordingly, that the operations of the Em-ployer are intimately connected with the operations of other enter-prises that do millions of dollars of business a yearin interstate com-merce.Thisis,ofcourse, apart from the unknown but presumablyappreciable effect, a cessation of the Employer's operations would haveamongother industries in the Greenwicharea.The Employer, as apublic utility, is an enterprise whose operations are,per se,of suchpublic concern and importance that special regulation and controlsare required and enforced in our economy.We have looked in vainfor any indication in the majority opinion of reasons why such enter-isMoody's Industrial Manual, 1954.15 ]bid 572DECISIONS OF NATIONALLABOR RELATIONS BOARDprises, of admittedly vital importance to the areas which they serve,should be subject to an extreme standard of $3,000,000, whereas enter-,prises of much less importance to commerce are retained under ourjurisdiction if they achieve much lower levels of industrial activity.For example, as we understand the somewhat complicated standardsthe majority has adopted in other areas, they will henceforth assertjurisdiction over a company supplying coal valued at $100,000 to firmsengaged in interstate commerce. If the fuel is natural gas of an equalvalue, rather than coal, however, and is supplied by a public utilitysuch as the Employer here, jurisdiction will not be asserted unless theutility receipts reach the magic figure of $3,000,000.This result willobtain despite the fact that there is demonstrably no difference in theeffect upon commerce of the two suppliers regardless of the amount oftheir gross receipts, and despite the fact that the coal may have beenmined in the same State but the natural gas brought in from withoutthe State.How do we effectuate the policies of the Act by creatingstandards leading to such obvious absurdities?Our colleagues contend that the instant standard is supported bytheir study and appraisal of the administrative experience under the1950 plan.We look in vain for evidence of such support in the ad-ministrative experience of this Board as shown by its decisions since1950 or at anytime in the past 19 years, and here again we must ob-serve no documentation on this point is given by the majority.As amatter of fact the administrative experience of this Agency with re-spect to the impact upon commerce of public utilities has been statedfrequently in findings that those enterprises "have such an importantimpact on commerce as to warrant our taking jurisdiction over all casesinvolving such enterprises, where they are engaged in commerce orin operations affecting commerce, subject only to the rule ofde mini-mis."16This conclusion has been uniformly supported by the re-viewing courts.17In conclusion, it is perhaps appropriate that the Employer con-ceded at the hearing that its operations were within the Board's juris-diction.As we have noted, it has been the uniform experience andfinding of this Board from 1935 to this date that public utilities suchas the one operated by this Employer have such an intimate relation-ship to commerce that industrial disputes occurring among their em-ployees would have substantial impact upon commerce.The courtshave uniformly sustained the existence of that jurisdiction.TheCongress, itself, in enacting the legislation the Board administers,1eW C King d/b/a Local Transit Lines,91 NLRB 623", SeeConsolidated Edison Co v N. L. R B ,305 U. S 197; PuebloGas & Fuel Co. v.N. L. R B,118 F 2d 304 (C A 10);Indianapolis Power it Light Co. v. N L. R B.,122F. 2d 757(C.A7) ; N. L. R B v Western Massachusetts ElectricCo., 120 F. 2d 455(C.A1) ; Consumers Power Co v N. L. RB., 113 F.2d 38 (C A.6) ; Southern Colo-rado PowerCo v N. L RB., 111 F 2d 539 (C A. 10). THE DAILY PRESS, INCORPORATED573clearly rejected any intent to exclude those utilities from our juris-diction.The illogical and arbitrary formula now enunciated andapplied by the Board majority will remove half or more of thosepublic utilities from the exercise of our jurisdiction in conflict withthis precedent and experience and despite the dangers to the free flowof commerce that such a curtailment involves.We have pointed outin ourBreeding Transferopinions, the authority of any State agency,even where one exists, to act in these areas from which our colleaguesnow withdraw is extremely dubious.That factor when related tothe obvious and crucial status of public utilities does not portend in-dustrial peace or the free flow of that commerce.Accordingly, as we would continue to assert jurisdiction over thisEmployer and over all public utilities subject to the rule ofde minimis,we must dissent.THE DAILY PRESS, INCORPORATEDandPENINSULA INDEPENDENTEDITORIALWORKERS ASSOCIATION, PETITIONER.Cases Nos.5-RU-1458 and 5-BC-1380.October 26,195.EDecision, Order,and Amendment of CertificationUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Henry L. Segal, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer is a Virginia corporation engaged in the city ofNewport News, Virginia, in the publication of a morning newspaper,The Daily Press, and an afternoon newspaper, The Times Herald.The population area served by the Employer's 2 newspapers is esti-mated at about 185,000.According to the Employer's comptroller,the Employer's policy is to limit its distribution to the area of thethree cities of Newport News, Hampton, and Warwick, Virginia,and surrounding counties.Combined daily circulation of the Em-ployer's newspapers is 55,841, of which 205 newspapers are circulatedoutside the State of Virginia.Sunday circulation in the State is42,108 and outside the State is 225.The Employer's gross income for the calendar year 1953 was$2,406,564 of which $200,637 was derived from national advertising.Its principal purchases for the calendar year 1953 were $29,412 forAssociated Press wire service, $31,793 for feature syndicates, and$469,562 for newsprint.In connection with thesepurchases, the recorddiscloses that the Employer is a member of the Associated Press andis represented on the membership rolls by two of its executives.Mem-110 NLRB No. 95.